 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8    DAVID ALLEN GILLUM,

 9                                Plaintiff,                 CASE NO. C19-1859-RSM-BAT

10            v.                                             ORDER GRANTING MOTION TO
                                                             SERVE AND DIRECTING SERVICE
11    OWENS, et al.,                                         BY FIRST-CLASS MAIL AND
                                                             PROCEDURES
12                                Defendant.

13          Plaintiff is proceeding pro se and in forma pauperis in this federal civil rights action.

14   Plaintiff has filed a motion requesting that the Court serve his complaint on his behalf. Dkt. 8.

15   Although plaintiff does not appear to be in custody currently, the Court grants plaintiff’s motion

16   (Dkt. 8) and directs the Clerk to arrange for service as provided below. However, plaintiff is

17   advised that in general it is his responsibility, not that of the Court, to prosecute his case. The

18   Court ORDERS as follows:

19          (1)     Service by Clerk

20          The Clerk is directed to send the following to defendants Owens (Sergeant at King

21   County Regional Justice Center), Marrot (Sergeant at King County Regional Justice Center), and

22   the King County Regional Justice Center, by first class mail: a copy of plaintiff’s complaint and

23   of this Order, two copies of the Notice of Lawsuit and Request for Waiver of Service of


     ORDER GRANTING MOTION TO SERVE
     AND DIRECTING SERVICE BY FIRST-
     CLASS MAIL AND PROCEDURES - 1
 1   Summons, a Waiver of Service of Summons, and a return envelope, postage prepaid, addressed

 2   to the Clerk’s office. The Court does not direct service upon the defendants identified as “all on

 3   duty correctional officers at Regional Justice Center” as plaintiff fails to adequately identify

 4   these individuals in order for the Court to effect service. If plaintiff intends to pursue this action

 5   against these defendants, he must provide sufficient information to the Court to allow it to

 6   identify and serve those individuals.

 7          The Clerk shall also send a courtesy copy of the complaint and of this Order to the King

 8   County Prosecuting Attorney’s Office, by first-class mail.

 9          (2)     Response Required

10          Defendants shall have 30 days within which to return the enclosed waiver of service of

11   summons. Any defendant who timely returns the signed waiver shall have 60 days after the date

12   designated on the notice of lawsuit to file and serve an answer to the complaint or a motion

13   permitted under Rule 12 of the Federal Rules of Civil Procedure.

14          Any defendant who fails to timely return the signed waiver will be personally served with

15   a summons and complaint, and may be required to pay the full costs of such service, pursuant to

16   Rule 4(d)(2). A defendant who has been personally served shall file an answer or motion

17   permitted under Rule 12 within 21 days after service.

18          Defendants MUST serve a Rand notice concurrently with motions to dismiss based

19   on a failure to exhaust and motions for summary judgment so that pro se prisoner plaintiffs

20   will have fair, timely and adequate notice of what is required of them in order to oppose

21   those motions. Woods v. Carey, 684 F.3d 934 (9th Cir. 2012). The Ninth Circuit set forth

22   model language for such notices:

23                  A motion for summary judgment under Rule 56 of the Federal
                    Rules of Civil Procedure will, if granted, end your case.
     ORDER GRANTING MOTION TO SERVE
     AND DIRECTING SERVICE BY FIRST-
     CLASS MAIL AND PROCEDURES - 2
 1                  Rule 56 tells you what you must do in order to oppose a motion for
                    summary judgment. Generally, summary judgment must be
 2                  granted when there is no genuine issue of material fact – that is, if
                    there is no real dispute about any fact that would affect the result
 3                  of your case, the party who asked for summary judgment is entitled
                    to judgment as a matter of law, which will end your case. When a
 4                  party you are suing makes a motion for summary judgment that is
                    properly supported by declarations (or other sworn testimony), you
 5                  cannot simply rely on what your complaint says. Instead, you
                    must set out specific facts in declarations, depositions, answers
 6                  to interrogatories, or authenticated documents, as provided in
                    Rule 56(e), that contradict the facts shown in the defendant’s
 7                  declarations and documents and show that there is a genuine
                    issue of material fact for trial. If you do not submit your own
 8                  evidence in opposition, summary judgment, if appropriate,
                    may be entered against you. If summary judgment is granted,
 9                  your case will be dismissed and there will be no trial.

10   Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998) (emphasis added).

11          Defendants who do not file and serve, in a separate document, the required Rand

12   notice will face (a) immediate denial of their motions with leave to refile and (b) possible

13   monetary sanctions.

14          (3)     Filing and Service by Parties Generally

15          All attorneys admitted to practice before this Court are required to file documents

16   electronically via the Court’s CM/ECF system. All non-attorneys, such as pro se parties and/or

17   prisoners, may continue to file a paper original with the Clerk. All filings, whether filed

18   electronically or in traditional paper format, must indicate in the upper right hand corner the

19   name of the Magistrate Judge to whom the document is directed.

20          When an electronic filing exceeds 50 pages in length, a paper copy of the document (with

21   tabs or other organizing aids as necessary) shall be delivered to the Clerk’s Office for chambers.

22   The chambers copy must be clearly marked with the words “Courtesy Copy of Electronic Filing

23   for Chambers.” A party filing a paper original does not need to file a chambers copy.


     ORDER GRANTING MOTION TO SERVE
     AND DIRECTING SERVICE BY FIRST-
     CLASS MAIL AND PROCEDURES - 3
 1          Additionally, any document filed with the Court must be accompanied by proof that it

 2   has been served upon all parties that have entered a notice of appearance in this case.

 3          (4)     Motions

 4          Regarding the filing of motions before the Court, the parties are directed to review Local

 5   Rule CR 7 in its entirety. A few important points are highlighted below:

 6          Any request for court action shall be set forth in a motion, properly filed and served.

 7   Pursuant to Local Rule CR 7(b), any argument being offered in support of a motion shall be

 8   submitted as a part of the motion itself and not in a separate document. The motion shall

 9   include in its caption (immediately below the title of the motion) a designation of the date

10   the motion is to be noted for consideration upon the court’s motion calendar.

11          In all instances where one of the parties to a lawsuit is incarcerated, all categories of

12   non-dispositive motions not listed in Local Rule CR 7(d)(1) must be noted for the third

13   Friday after the date of filing and service. See Local Rule CR 7(d)(2).

14          All dispositive motions shall be noted for consideration no earlier than the fourth Friday

15   following filing and service of the motion.

16          (5)     Direct Communications with District Judge or Magistrate Judge

17          No direct communication is to take place with the District Judge or Magistrate Judge with

18   regard to this case. All relevant information and papers are to be directed to the Clerk.

19          DATED this 7th day of January, 2020.

20

21                                                           A
                                                          BRIAN A. TSUCHIDA
22                                                        United States Magistrate Judge

23


     ORDER GRANTING MOTION TO SERVE
     AND DIRECTING SERVICE BY FIRST-
     CLASS MAIL AND PROCEDURES - 4
